The court below rendered the following judgment: "The court having heard argument and fully considered same, is of the opinion that the defendant trustees have no power under the provisions of the will referred to upon the facts alleged in the complaint and admitted in the answer to make compensation to the plaintiff for any loss he may have sustained by reason of diminution of the value of his legacy, or his failure or inability to collect the purchase price thereof. Wherefore, the plaintiff's action is dismissed, the court in its discretion directing that the defendants, out of the trust estate, pay the cost thereof."
From a careful reading of the record, the will of R. H. Ricks and codicils, and briefs of the parties, we think the judgment of the court below correct. The judgment is
Affirmed.